OPINION OF THE COURT
Pigott, J.
At issue on this appeal is whether the trial court abused its discretion in refusing defense counsel’s request to replace a state-employed court interpreter because he was acquainted with the complainants. Under the circumstances of this case, we conclude that it did not.
Defendant Thomas Lee and a codefendant, Victoria Chin, were charged with burglary in the second degree and grand larceny in the third degree for stealing several thousand dollars’ worth of property from the Manhattan apartment of complainants, a husband and wife. At trial, the People called complainant wife, who spoke Cantonese. Prior to her testimony, the court had arranged for a court interpreter to translate her testimony into English. On the day of testimony, the interpreter apprised the court that he was a “friend” of complainant husband, who had introduced the interpreter’s father to construction loan officials. The interpreter had also met complainant wife, when she had on occasion stopped in on business meetings he had with her husband. He did not meet with either of them socially. The interpreter also stated that he knew the husband had “served federal time,” but denied feeling uncomfortable translating for the wife and stated he had no knowledge of the facts of the case.
The court permitted defense counsel to voir dire the interpreter, who denied that he personally had any business relationship with the husband. Defense counsel nevertheless sought to remove the interpreter because of the relationship and the interpreter’s knowledge of complainant husband’s “intimidating violent nature,” which, in counsel’s view, could affect the interpreter’s ability to translate objectively. The court denied the request, observing that the interpreter was a state employee *179who had taken an oath to fairly discharge his duties as a court interpreter.
Defendant was found guilty of the burglary and grand larceny counts. The Appellate Division affirmed and rejected defendant’s request for a new trial based on the trial court’s failure to appoint a new interpreter, observing that “the court and defense counsel thoroughly questioned the court interpreter about any possibility of bias, and there is no reason to believe that defendant was prejudiced by the use of this interpreter” (89 AD3d 633, 633-634 [1st Dept 2011]). The court noted that the interpreter was a “career court employee who was presumably well aware of his duty to translate testimony verbatim and accurately,” that he did not know the facts of the case, and that there was “substantial corroborating evidence through the testimony of another witness and video surveillance films” to sustain defendant’s conviction (id. at 634). A Judge of this Court granted leave to appeal (19 NY3d 975 [2012]), and we affirm.
A trial court is obligated to appoint a court interpreter in all criminal cases when it “determines that a party or witness . . . is unable to understand and communicate in English to the extent that he or she cannot meaningfully participate in the court proceedings” (Uniform Rules for Trial Cts [22 NYCRR] § 217.1 [a]). Prior to engaging in their duties, court interpreters must execute and file a constitutional oath of office to faithfully discharge the duties of the position of court interpreter. Just as the trial court has the discretion to determine whether an interpreter is necessary in the first instance (see Uniform Rules for Trial Cts [22 NYCRR] § 217.1), or is qualified to serve in that capacity (see People v Catron, 143 AD2d 468, 468 [3d Dept 1988], lv denied 73 NY2d 853 [1988]), the trial court is also in the best position to determine whether an interpreter, once appointed, is biased in favor of a party or witness, thereby necessitating removal and replacement (see People v Rivera, 268 AD2d 538, 539 [2d Dept 2000], lv denied 95 NY2d 802 [2000]).
Here, the trial court did not abuse its discretion in denying defendant’s request that the court interpreter be removed. The interpreter complied with his ethical obligation by notifying the court that he was a friend of complainant husband. Upon receiving that information, the court questioned the interpreter as to whether he (1) knew the facts of the case, and (2) would be uncomfortable translating for complainant wife. Having received a negative answer to both questions, the trial court allowed defense counsel to question the interpreter. Satisfied that its *180questioning and that of defense counsel uncovered no bias on the part of the interpreter, the court properly exercised its discretion in not removing him.
Defendant’s reliance on Matter of James L. (143 AD2d 533 [4th Dept 1988]) is misplaced. In that case, the trial court appointed the complainant’s son to serve as an ad hoc interpreter pursuant to Judiciary Law § 387* to translate for the complainant. In doing so, however, the trial court failed to inquire “into the extent of his bias,” ascertain his “qualification to translate,” or caution the son “to translate exactly what the primary witness had said” (id. at 533-534).
Here, the court questioned the interpreter concerning his relationship with complainants, and there was no need to ascertain his qualifications or warn him to translate exactly what complainant wife said. As a state employee who had taken an oath to interpret, it can be presumed that the interpreter knew his ethical/professional obligations to translate the testimony verbatim. On the facts of this case, the court could have reasonably found that the danger the interpreter would distort complainant wife’s testimony was remote, particularly because he possessed no knowledge concerning the facts of the case.
We have considered defendant’s remaining arguments and conclude that they are without merit.
Accordingly, the order of the Appellate Division should be affirmed.

 This section provides, in relevant part, that
“[i]f the services of an interpreter be required in any court and there be no unemployed official interpreter to act therein, the court may appoint an interpreter to act temporarily in such court. Such interpreter shall before entering upon his duties file with the clerk of the court the constitutional oath of office.”